DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 2/03/2021 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Double Patenting 
2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.       Claims 1, 4-5, 8, 10-13, and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent10928425, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
       Both claim features of the instant application 17/166,676 and prior US. Pat. 10928425can be compared as:
Instant Application 17/166,676
US. Pat. No. 10928425
Claim 1: A current monitoring circuit comprising:       an output terminal; an inverter having an output coupled to the output terminal;

         an output terminal configured to be coupled to a controller; an inverter having an output coupled to the output terminal;


Claim 1
Claim 5
Claim 4
Claim 8
Claim 1
Claim 10
Claim 4
Claim 11
Claim 1
Claim 12
Claim 15
Claim 13
Claim 5
Claim 23:  An integrated circuit comprising: a controller; and a current monitoring circuit comprising: an inverter having an output coupled to the controller;       a first transconductance amplifier comprising: first and second inputs, a first transistor having a control terminal coupled to the first input of the first transconductance amplifier, a second transistor having a control terminal coupled to the second input of the first transconductance amplifier, a third transistor having a current path coupled 
 an inverter having an output coupled to the output terminal;         a first transconductance amplifier comprises: a first transistor having a control terminal coupled to the first input of the first transconductance amplifier; a second transistor having a control terminal coupled to the second input of the first transconductance amplifier; a third transistor having a current path coupled between a first supply terminal 
    a current generator having a second transconductance amplifier, the output of the current generator being coupled to the input of the inverter.

Claim 18



Allowable Subject Matter

 4.      Claims 2-3, 6-7, 9 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.5.      Claims 14-22 are allowed over the prior arts of record.
       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 14, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “A current monitoring circuit comprising: a first inverter; a first transconductance amplifier having first and second inputs configured to be coupled across a current path of a high-side transistor of a half-bridge, and an output coupled to an input of the first inverter; a first current generator having a second transconductance amplifier configured to generate a first reference current at an output of the first current generator based on a first reference voltage, the output of the first current generator being coupled to the input of the first inverter, wherein the output of the first inverter is configured change state based on a magnitude of a first load current flowing through the current path of the high-side transistor; a second inverter; a third transconductance amplifier having first and second inputs configured to be coupled across a current path of a low-side transistor of the half-bridge, …. wherein the output of the second inverter is configured to change state based on a magnitude of a second load current flowing through the current path of the low-side transistor” in combination with all other elements as claimed in claim 14. 
            As to claim(s) 14-22, the claims are allowed as they further limit allowed claim 14.

Prior Art of Record
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Srivastava (U.S Pat. 8963634) discloses a method comprising: driving a differential output stage comprising a first driving branch and a second driving branch with first and second input voltages, respectively, each of the first and second driving branches coupled to positive and negative voltage supply nodes; and low-pass filtering the continuous-time difference between voltages across first and second sense resistors, the first sense resistor coupled in series with the first driving branch and the voltage supply nodes, the second sense resistor coupled in series with the second driving branch and the voltage supply nodes; wherein each of the first driving branch and the second driving branch comprising an NMOS transistor and PMOS transistor coupled as an inverter, the first and second sense resistors coupled to the sources of the NMOS transistors; and each of the first and second driving branches comprising cascoded PMOS transistors and cascoded NMOS transistors, the first and second sense resistor coupled in series between the cascoded NMOS transistors. (see specification for more details).              Kitagawa (U.S Pat. 7277264) discloses a semiconductor IC has a current detection resistor and a comparison circuit for comparing the voltage drop across the current detection resistor with a threshold voltage to detect a possibly large magnitude of current passing through the current detection resistor. The semiconductor IC has a current terminal for externally inputting current to the current detection resistor, a highly resistive current-limiting resistor connected between the current detection resistor and one input end of the comparison circuit, and a measurement terminal connected to the node of the input terminal of the comparison circuit and the current limiting resistor. Thus, the magnitude of the current flowing through the 
             Legates (U.S Pat. 5969574) discloses a current sense amplifier can be employed to sense either high side or low side currents. A pair of transistors are connected in a common-base configuration and biased with equal currents, with a sense resistor connected between their respective emitter circuits. A sensed current develops a voltage across the sense resistor which unbalances the transistor currents. A third transistor is connected to provide a feedback current to detect and correct the current imbalance; the feedback current is directly proportional to the sensed current, and serves as the current sense amplifier's output. (see specification for more details).

Conclusion
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
12/30/2021